_ WY WwW

oc 78 N NH wT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00896-RSL Document 13-1 Filed 01/29/20 Page 2 of 12

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
NATIONAL UNION FIRE INSURANCE _ )
COMPANY OF PITTSBURGH, PA., )
) Case No. 2:19-cv-00896
Plaintiff, )
) STIPULATED PROTECTIVE ORDER
v. ) -PROPOSEDT-
)
EXPEDIA, INC., )
)
Defendant. )
)
)

 

 

 

1. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted. Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer
blanket protection on all disclosures or responses to discovery, the protection it affords from
public disclosure and use extends only to the limited information or items that are entitled to
confidential treatment under the applicable legal principles, and it does not presumptively
entitle parties to file confidential information under seal.
2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things

produced or otherwise exchanged:
STIPULATED PROTECTIVE ORDER+PROPOSEP} - | JENSEN MORSE BAKER PLLC

1809 SEVENTH AVENUE, SUITE 410
SEATTLE, WASHINGTON 98101
PHONE: 206.682.1550

 
co CO NN DBD OO F WY HO =

NN DN NY NY NY YY BD RO Re ee ee ev ea ea
SN DD OW FF Ww NH KF& SG OO OG NI DH WwW BP WwW HH KF CS

 

Case 2:19-cv-00896-RSL Document 13-1 Filed 01/29/20 Page 3 of 12

e Documents regarding Buckeye Tree Lodge and Sequoia Village Inn, LLC, et al v.
Expedia, Inc., et al, United States District Court for the Northern District of California
Case No. 3:16-cv-04721-VC (the “Underlying Lawsuit”) maintained by Expedia, Inc.;
e¢ Documents contained within the claim file regarding the Underlying Lawsuit
maintained by National Union Fire Insurance Company of Pittsburgh, Pa. (“National
Union”);
e¢ Documents contained with the underwriting file maintained by National Union
regarding the insurance policy at issue; and
e Documents relating to National Union’s claims handling processes.
3. SCOPE
The protections conferred by this agreement cover not only confidential material (as
defined above), but also (1) any information copied or extracted from confidential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential
material.
However, the protections conferred by this agreement do not cover information that is
in the public domain or becomes part of the public domain through trial or otherwise.
4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
4.1. Basic Principles. A receiving party may use confidential material that is
disclosed or produced by another party or by a non-party in connection with this case only for
prosecuting, defending, or attempting to settle this litigation. Confidential material may be
disclosed only to the categories of persons and under the conditions described in this
agreement. Confidential material must be stored and maintained by a receiving party at a
location and in a secure manner that ensures that access is limited to the persons authorized

under this agreement.

STIPULATED PROTECTIVE ORDER-FPROPOSEPT - 2 JENSEN MORSE BAKER PLLC

1809 SEVENTH AVENUE, SUITE 410
SEATTLE, WASHINGTON 98101
PHONE: 206.682.1550

 
&

oOo CO JT DH Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00896-RSL Document 13-1 Filed 01/29/20 Page 4 of 12

4.2 Disclosure_of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as
employees of counsel to whom it is reasonably necessary to disclose the information for this
litigation;

(b) __ the officers, directors, claims administrators, and employees (including
in house counsel) of the receiving party to whom disclosure is reasonably necessary for this
litigation, unless the parties agree that a particular document or material produced is for
Attorney’s Eyes Only and is so designated;

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication
of confidential material, provided that counsel for the party retaining the copy or imaging
service instructs the service not to disclose any confidential material to third parties and to
immediately return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the court.
Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential
material must be separately bound by the court reporter and may not be disclosed to anyone
except as permitted under this agreement;

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information.

STIPULATED PROTECTIVE ORDER {PROPOSEB} - 3 JENSEN MORSE BAKER PLLC

1809 SEVENTH AVENUE, SUITE 410
SEATTLE, WASHINGTON 98101
PHONE: 206.682.1550

 
&- WwW NbN

Oo CO DT HA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00896-RSL Document 13-1 Filed 01/29/20 Page 5 of 12

4.3 Filing Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating
party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating
party will remove the confidential designation, whether the document can be redacted, or
whether a motion to seal or stipulation and proposed order is warranted. During the meet and
confer process, the designating party must identify the basis for sealing the specific confidential
information at issue, and the filing party shall include this basis in its motion to seal, along with
any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the
procedures that must be followed and the standards that will be applied when a party seeks
permission from the court to file material under seal. A party who seeks to maintain the
confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),
even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result
in the motion to seal being denied, in accordance with the strong presumption of public access
to the Court’s files.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint_and Care in Designating Material for Protection. Each
party or non-party that designates information or items for protection under this agreement
must take care to limit any such designation to specific material that qualifies under the
appropriate standards. The designating party must designate for protection only those parts of
material, documents, items, or oral or written communications that qualify, so that other
portions of the material, documents, items, or communications for which protection is not
warranted are not swept unjustifiably within the ambit of this agreement.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary

expenses and burdens on other parties) expose the designating party to sanctions.

STIPULATED PROTECTIVE ORDERYPROPOSED] 4 JENSEN MORSE BAKER PLLC

1809 SEVENTH AVENUE, SUITE 410
SEATTLE, WASHINGTON 98101
PHONE: 206.682.1550

 
- WwW WN

Oo CO ~~) NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00896-RSL Document 13-1 Filed 01/29/20 Page 6 of 12

If it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistaken designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when the material is disclosed or produced.

(a) Information in documentary form: (e.g., paper or electronic documents
and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
contains confidential material. If only a portion or portions of the material on a page qualifies
for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) Testimony given_in deposition or in other pretrial proceedings: the
parties and any participating non-parties must identify on the record, during the deposition or
other pretrial proceeding, all protected testimony, without prejudice to their right to so
designate other testimony after reviewing the transcript. Any party or non-party may, within
fifteen days after receiving the transcript of the deposition or other pretrial proceeding,
designate portions of the transcript, or exhibits thereto, as confidential. If a party or non-party
desires to protect confidential information at trial, the issue should be addressed during the pre-
trial conference.

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the
word “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
protection, the producing party, to the extent practicable, shall identify the protected portion(s).

5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s

STIPULATED PROTECTIVE ORDER-+-RROPOSEPH- 5 JENSEN MORSE BAKER PLLC

1809 SEVENTH AVENUE, SUITE 410
SEATTLE, WASHINGTON 98101
PHONE: 206.682.1550

 
oO CO “SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00896-RSL Document 13-1 Filed 01/29/20 Page 7 of 12

right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is
treated in accordance with the provisions of this agreement.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement. Any motion regarding
confidential designations or for a protective order must include a certification, in the motion or
in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action.
The certification must list the date, manner, and participants to the conference. A good faith
effort to confer requires a face-to-face meeting or a telephone conference.

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and
those made for an improper purpose (e.g., to harass or impose unnecessary expenses and
burdens on other parties) may expose the challenging party to sanctions. All parties shall
continue to maintain the material in question as confidential until the court rules on the
challenge.

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION
STIPULATED PROTECTIVE ORDER fPROPOSEP} - 6 JENSEN MORSE BAKER PLLC

1809 SEVENTH AVENUE, SUITE 410
SEATTLE, WASHINGTON 98101
PHONE: 206.682.1550

 
aA FP WW bh

oO CO NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00896-RSL Document 13-1 Filed 01/29/20 Page 8 of 12

If a party is served with a subpoena or a court order issued in other litigation that
compels disclosure of any information or items designated in this action as
“CONFIDENTIAL,” that party must:

(a) promptly notify the designating party in writing and include a copy of
the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement. Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the designating party whose confidential material may be affected.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed
confidential material to any person or in any circumstance not authorized under this agreement,
the receiving party must immediately (a) notify in writing the designating party of the
unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
protected material, (c) inform the person or persons to whom unauthorized disclosures were
made of all the terms of this agreement, and (d) request that such person or persons execute the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5\(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order or agreement that provides for production without prior privilege review. The parties
agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

10. NON TERMINATION AND RETURN OF DOCUMENTS
STIPULATED PROTECTIVE ORDER {PROPOSED} - 7 JENSEN MORSE BAKER PLLC

1809 SEVENTH AVENUE, SUITE 410
SEATTLE, WASHINGTON 98101
PHONE: 206.682.1550

 
oO SO JN DBD OH FF WD NY Be

NB BR NHN RN KR RD RD RD mm eee
Sa Hn UW FS W NH |} FGF CO GB NI DO TH BP W NH KF CO

 

Case 2:19-cv-00896-RSL Document 13-1 Filed 01/29/20 Page 9 of 12

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts
and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
retention or destruction.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: January 29, 2020 JENSEN MORSE BAKER PLLC

By s/ Gabriel Baker
Gabriel Baker, WSBA No. 28473
Benjamin J. Roesch, WSBA No. 39960

Attorneys for Plaintiff National Union
Fire Insurance Company of Pittsburgh, Pa.

DATED: January 29, 2020 GORDON TILDEN THOMAS & CORDELL
. LLP

By_Susannah S. Carr
Susannah Carr, WSBA No. 38475
Franklin D. Cordell, WSBA No. 26392
Guinevere Becker Bogusz, WSBA No. 52937

Attorneys for Defendant Expedia, Inc.

PURSUANT TO STIPULATION, IT IS SO ORDERED
IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of

any documents in this proceeding shall not, for the purposes of this proceeding or any other
STIPULATED PROTECTIVE ORDER -PROPOSED} - 8 JENSEN MORSE BAKER PLLC

1809 SEVENTH AVENUE, SUITE 410
SEATTLE, WASHINGTON 98101
PHONE: 206.682.1550

 
oO 2 “N DN Ww FSF WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

 

Case 2:19-cv-00896-RSL Document 13-1 Filed 01/29/20 Page 10 of 12

federal or state proceeding, constitute a waiver by the producing party of any privilege
applicable to those documents, including the attorney-client privilege, attorney work-product

protection, or any other privilege or protection recognized by law.

DATED: Sanuars 3\, 2020

 

 

Honorable Robert S. Lasnik
United States District Court Judge

STIPULATED PROTECTIVE ORDER PROPOSED} - 9 JENSEN MORSE BAKER PLLC

1809 SEVENTH AVENUE, SUITE 410
SEATTLE, WASHINGTON 98101
PHONE: 206.682.1550

 
oO fCo& NN DBD OA FP WD HY

NO NO BK LH KR KL NO NO Om mm meme meme
NY DH A fF WO NO -—§ DBD CO TFB ANA HR A FP WW NYO KS SCS

 

Case 2:19-cv-00896-RSL Document 13-1 Filed 01/29/20 Page 11 of 12

EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, [print or type full name], of

 

[print or type full address], declare under penalty

 

of perjury that I have read in its entirety and understand the Stipulated Protective Order that
was issued by the United States District Court for the Western District of Washington on [date]
in the case of National Union Fire Insurance Company of Pittsburgh, Pa. v. Expedia, Inc.,
Case No. 2:19-cv-00896 RSL. I agree to comply with and to be bound by all the terms of this
Stipulated Protective Order and I understand and acknowledge that failure to so comply could
expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I
will not disclose in any manner any information or item that is subject to this Stipulated
Protective Order to any person or entity except in strict compliance with the provisions of this
Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Printed name:

Signature:

 

STIPULATED PROTECTIVE ORDER {PROPOSEP} - 10 JENSEN MORSE BAKER PLLC

1809 SEVENTH AVENUE, SUITE 410
SEATTLE, WASHINGTON 98101
PHONE: 206.682.1550

 
